UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6871



ROBERT DALE STRICKLER,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior Dis-
trict Judge. (CA-97-23-2)


Submitted:   September 10, 1998       Decided:   September 29, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert Dale Strickler, Appellant Pro Se. Richard Bain Smith, As-
sistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert Dale Strickler appeals from the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998). We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error. Accordingly, we deny a certif-

icate of appealability and dismiss all save one of Strickler’s

claims   on   the   reasoning   of   the   district   court.   Strickler   v.

Angelone, No. CA-97-23-2 (E.D. Va. May 18, 1998).

     As to the remaining claim, we note that Strickler failed to

file a specific objection to the magistrate judge’s report and

recommendation despite receiving warning that such failure could

result in waiver of appellate review. The timely filing of objec-

tions to a magistrate judge’s recommendation is necessary to pre-

serve appellate review of the substance of that recommendation when

the parties have been warned that failure to object will waive

appellate review. See Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir. 1985). See generally Thomas v. Arn, 474 U.S. 140 (1985).

Accordingly, we find this claim to be waived.

     We thus deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                  DISMISSED


                                      2